Title: From Alexander Hamilton to Jedediah Huntington, 9 May 1799
From: Hamilton, Alexander
To: Huntington, Jedediah


          
            Sir,
            New York May 9th 1799
          
          Your letter of May 4 with its inclosure has reached me I take it for granted that you are making similar contracts throughout the State and that no time will be lost in effecting them as they are essential to the progress of the Recruiting service.
          with true consideration I am Sir Your Obed Servt
          Jed Huntington
        